On February 24, 2011, the Board of Commissioners on Grievances and Discipline filed a final report in the office of the Clerk of this court pursuant to BCGD Proc.Reg. 11(D), in which it accepted the agreement entered into by the relator, Disciplinary Counsel, and the respondent, Dean Edward Hines. The agreement set forth the misconduct and the agreed recommended sanction of a public reprimand. The board recommended that the agreement be accepted.
On consideration thereof, it is hereby ordered by the court, sua sponte, that the recommended sanction is rejected. It is further ordered that pursuant to Gov.Bar R. V(8)(D), this cause is remanded to the Board of Commissioners on Grievances and Discipline for further proceedings. Proceedings before this court in this case are stayed until further order of this court. Costs to abide final determination of the case.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
Pfeifer, J., dissents and would accept the agreed sanction.